          Case 1:21-cv-01020-LAS Document 9 Filed 05/21/21 Page 1 of 2




                 United States Court of Federal Claims
                                           No. 21-1020
                                       Filed: May 21, 2021


                                              )
MELVIN JOSEPH SIMMONS,                        )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )
                                              )
THE UNITED STATES,                            )
                                              )
                       Defendant.             )
                                              )


                                             ORDER

        On February 26, 2021, plaintiff Melvin Joseph Simmons, proceeding pro se, filed a
Complaint with this Court. In his Complaint, plaintiff seeks review of alleged wrongs committed
against him by the State of California and the U.S. Court of Appeals for the Ninth Circuit
(“Ninth Circuit”). See Complaint (hereinafter “Compl.”) at 5–9. Specifically, plaintiff argues
that the State of California “failed to live up to the special, pre-existing legal fiduciary duty
under contract imposed by law to protect Plaintiff.” Id. at 7. As a result, plaintiff “suffer[s] a
continuing legal injury” in the form of his September 1987 conviction. Id. at 8. Further, plaintiff
alleges that the Ninth Circuit had “fraudulent intent” to deprive plaintiff of “equal access to
justice.” Id. at 6. Plaintiff requests that the Court grant “the right of trial by jury”, “issue a
decree declaring the rights of the parties”, annul his state court conviction, release him from
confinement, grant damages and recovery of plaintiff’s property, and issue an injunction to
“restore Plaintiff Melvin Joseph Simmons[’] bundle of rights”. Id. at 15–16.

         This Court’s authority to hear cases is primarily set forth by the Tucker Act, which grants
the Court of Federal Claims subject-matter jurisdiction over claims brought against the United
States that are grounded on a money-mandating source of law and do not sound in tort. 28
U.S.C. § 1491(a)(1). Rule 12(h)(3) of the Rules of the Court of Federal Claims (“RCFC”) states
that “[i]f the court determines at any time that it lacks subject-matter jurisdiction, the court must
dismiss the action.” RCFC 12(h)(3). In the present case, plaintiff alleges different violations
against the State of California and the Ninth Circuit stemming from his conviction in the
California state court. Plaintiff appears to contend that his conviction amounts to a “taking” of
his freedom or “bundle of rights”. See generally Comp. at 5, 16. Plaintiff’s Complaint lacks any
factual basis for a taking and is, in essence, an appeal. It is well settled that this Court has no
jurisdiction to entertain appeals of state court judgments. Potter v. United States, 108 Fed. Cl.
544, 548 (2013) (“This Court, like all lower federal courts, lacks authority to review a state
          Case 1:21-cv-01020-LAS Document 9 Filed 05/21/21 Page 2 of 2




court’s judgments, nor does it have the authority to remedy injuries that are caused by a state
court’s order.”). Upon sua sponte review, this Court finds that plaintiff’s allegations do not give
rise to any cause of action for which this Court has subject-matter jurisdiction. This Court has no
authority to decide plaintiff’s case, and therefore must dismiss the Complaint pursuant to RCFC
12(h)(3).

      For the reasons set forth above, plaintiff’s Complaint is DISMISSED, sua sponte,
pursuant to RCFC 12(h)(3). Consequently, defendant’s Motion to Dismiss is hereby FOUND
MOOT. The Clerk of Court is hereby directed to take the necessary steps to dismiss this matter.

       IT IS SO ORDERED.


                                                     Loren A. Smith
                                                     Loren A. Smith
                                                     Senior Judge
